PER CURIAM:
These eight alien Chinese who have been ordered deported seek by separate individual petitions to review final orders of the Board of Immigration Appeals denying their requests for stays of deportation.
The petitioners raise the same issues raised in the case of Fan Wan Keung et al. v. Immigration and Naturalization Service, 2 Cir., 434 F.2d 301, decided this day.
A stipulation has been filed in each case stating that the parties will be bound by the decision finally entered in the case of Fan Wan Keung.
Accordingly, all the petitions to review are denied.